DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on December 28, 2020.  As directed by the amendment: claims 1 and 3-9 have been amended, claim 2 has been canceled, and no new claims have been added.  Thus, claims 1 and 3-9 are presently pending in the application.
Claim Objections
Claims 1, 3, 4, and 6-8 are objected to because of the following informalities:  
In claim 1, line 43 should be amended to read – the above person for each
In claim 3, line 3 should be amended to read -- …“Walking on a horizontal surface”…-- to correct a grammatical error.
In claim 4, lines 28-30 should be amended to read -- wherein the unit of desired trajectories generation in the Cartesian coordinates system[[s]] comprises a first input, a second input, a third input, a fourth input, a first output, and a second output;-- to correct a grammatical error.
In claim 4, line 63 should be amended to read -- …a third input 
In claim 4, line 76 should be amended to read -- a third input 
In claim 4, line 86 should be amended to read -- a fourth input 
In claim 4, line 95 should be amended to read -- …wherein an output of the current angles-- to correct a grammatical error.
In claim 4, line 105 should be amended to read – an electric drives current measurement unit comprising first, second, third, and fourth current-- to correct a grammatical error.
In claim 4, lines 117-118 should be amended to read – wherein the on-board controller is connected to the sensors of relative angle rotation of the adjacent sections and to the control inputs of the electric drives-- to correct a grammatical error.
In claim 6, lines 2-3 should be amended to read -- …“Walking on a horizontal surface”…-- to correct a grammatical error.
In claim 6, line 6 should be amended to read -- …“Standing up vertically with straightened legs from the “Sitting on a rest” position”…-- to correct a grammatical error.
In claim 7, lines 90-92 should be amended to read -- current sensors of, respectively, first, second, third, and fourth electric drives, wherein an output of the electric drives current measurement unit is connected to the fourth input of the control device…-- to correct a grammatical error.
In claim 7, line 121 should be amended to read -- measuring user parameters including a 
In claim 7, line 142-143 should be amended to read -- disorder during his/her movement in each of the pre-determined  of movement; setting a motion mode, from the series of pre-determined  of movement…-- to remain consistent in terminology and avoid confusion.
In claim 7, line 165 should be amended to read -- dependent…-- to correct a typographical error.
In claim 7, line 186 should be amended to read -- based on a previously calculated vector…-- to correct a grammatical error.
In claim 7, line 187 should be amended to read -- electric drives, a vector of current angles…-- to correct a grammatical error.
In claim 7, line 188 should be amended to read – a vector of foot rest reaction, a measured vector of exoskeleton drives currents…-- to correct a grammatical error.
In claim 7, line 191 should be amended to read – calculating and generating a vector of control signals…-- to correct a grammatical error.
In claim 7, lines 193-194 should be amended to read -- based on the previously calculated vector of current angles values, the external moment vector and the measured vector of current angles…-- to correct a grammatical error.
In claim 8, lines 2-3 should be amended to read -- …determined  of movement of the exoskeleton area horizontal surface”,…-- to correct a grammatical error.
In claim 8, lines 5-6 should be amended to read -- …“Standing up vertically with straightened legs from the “Sitting on a rest” position”…-- to correct a grammatical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the above table set arrays of the time functions" in line 54.  There is insufficient antecedent basis for this limitation in the claim.  It appears the limitation should be amended to read --the data arrays--, which has been claimed in line 45.
Claim 1 recites the limitation "each of the chosen in advance smooth" in lines 55-56.  There is insufficient antecedent basis for this limitation in the claim.  It appears the limitation should be amended to read --each pre-determined in advance motion mode--, which has been claimed in lines 2-3.
Claim 1 recites the limitation "interpolating the above trajectories, analytic functions, differentiated at least twice" in line 57 is grammatically confusing and renders the scope unclear.  It is suggested that the limitation be amended to read -- interpolating the above trajectories via
Claim 3 recites the limitation "the inclined surface” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Thus, it is suggested the limitation be amended to read –“Walking up an inclined surface--.  
In claim 4, lines 51-52 recite “a desired motion acceleration generation unit along trajectories in a Cartesian coordinate system”, which is confusing because grammatically it reads as though the unit itself is “along trajectories” in the coordinate system, rather than the desired motion.  It is suggested that the limitation be amended to read -- a desired motion acceleration generation unit
In claim 4, lines 56-57, it is suggested that the limitation be amended to read -- the desired motion acceleration generation unit
Claim 4 recites the limitation "the heel and toe-cap of the foot section.  There is insufficient antecedent basis for this limitation in the claim.  Thus, the limitation should be amended to read -- a heel and toe-cap of the foot section--.
Claim 6 recites the limitation "the inclined surface” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Thus, it is suggested the limitation be amended to read –“Walking up an inclined surface--.  
In claim 7, lines 45-46 recites “a desired motion acceleration generation unit along trajectories in the Cartesian coordinate system”, which is confusing because grammatically it reads as though the unit itself is “along trajectories” in the coordinate system, rather than the desired motion.  It is suggested that the limitation be amended 
In claim 7, lines 50-51, it is suggested that the limitation be amended to read -- the desired motion acceleration generation unit
Claim 7 recites the limitation "the interpolating trajectories” in line 152.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 7 recites the limitation "these functions” in line 154.  There is insufficient antecedent basis for this limitation in the claim.  
In claim 7, lines 172-173, it is suggested that the limitation be amended to read -- the desired motion acceleration generation unit
Claim 8 recites the limitation "the inclined surface” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Thus, it is suggested the limitation be amended to read –“Walking up an inclined surface--.  
Claims 5 and 9 are rejected based solely on their dependency to rejected claims.
Allowable Subject Matter
Claims 1 and 3-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785